NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGJUN TANG,                                   No. 15-73646

                Petitioner,                     Agency No. A087-885-130

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Yongjun Tang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Tang’s testimony and between Tang’s testimony

and documentary evidence as to his residence in the U.S., and the dates of his

marriages and divorce, Tang’s demeanor during the hearing, and the implausibility

of Tang’s claimed fear of calling his wife. See id. at 1048 (adverse credibility

determination was reasonable under the “totality of the circumstances”). Tang’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, in this case, Tang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Further, Tang’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and the record does not otherwise compel

the conclusion that it is more likely than not he would be tortured if returned to




                                          2                                    15-73646
China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                             3      15-73646